Cupp, J.,
concurring.
{¶ 51} I write separately to explain why I believe that the correct construction of R.C. 3501.07, in light of its evident purpose of ensuring bipartisan composition and control of the county boards of election, supports granting the requested writ of mandamus.
I
{¶ 52} The other concurring opinion expresses a view strikingly different from the dissenters’ view regarding R.C. 3501.07 and how it operates when a county executive party committee chooses not to challenge the secretary’s rejection of the committee’s first recommended appointee but, instead, recommends a second appointee. The other concurrence reads R.C. 3501.07 as requiring the secretary to appoint the committee’s second recommended candidate because the statute does not expressly authorize the secretary to reject the second candidate. By contrast,- the dissenters believe that R.C. 3501.07 does not authorize county political party executive committees to challenge the secretary’s rejection of the committee’s second recommended board candidate through mandamus — also because the statute does not so specify. In the dissenters’ view, a committee may forgo a mandamus challenge of the secretary’s rejection of its first recommended appointee and, instead, make a second recommendation, but the secretary has no duty to appoint the second recommended candidate.
{¶ 53} These diametrically opposed readings of the statute starkly illustrate its ambiguity regarding what process pertains after the secretary of state rejects a committee’s first recommended appointee. Because the statute is ambiguous, the court may consider the “object sought to be attained” by R.C. 3501.07, and the “consequences of a particular construction,” to determine the statute’s proper meaning. R.C. 1.49(A) and (E).
A
{¶ 54} Although R.C. 3501.05(A) gives the secretary of state the power of “[a]ppoint[ing] all members of boards of elections,” the conditions in R.C. 3501.06, as well as the selection process outlined in R.C. 3501.07, specifically circumscribe the secretary’s choice. County boards of elections are made up of two members *526from each of the major political parties. R.C. 3501.06 provides that the county-boards of elections shall consist of four qualified electors of the county and that each even-numbered year, the secretary shall appoint two of the board members, “one of whom shall be from the political party which cast the highest number of votes for the office of governor at the most recent regular state election, and the other * * * from the political party which cast the next highest number of votes for the office of governor at such election.” R.C. 3501.06 further specifies, “All vacancies filled for unexpired terms and all appointments to new terms shall be made from the political party to which the vacating or outgoing member belonged * * * »
{¶ 55} The evident purpose of R.C. 3501.06 in requiring an equal number of board members from each party is to ensure that the members from each party equally share in overseeing the operation of the county board. A further purpose for a bipartisan board with balanced party membership is to provide a check against partisan advantage or misconduct in the operation of the board and in the conduct of elections.
{¶ 56} The role of a county board of elections is to even-handedly and fairly implement the election laws as expressed in the Revised Code and the Administrative Code and by the directives and advisories of the secretary of state. See, e.g., R.C. 3501.05(B); R.C. 3501.11 (listing duties of the boards of elections). Among the board’s duties are establishing election precincts, causing the polling places to be suitably provided with voting machines, marking devices, and other required supplies, and reviewing and certifying the sufficiency and validity of petitions and nominating papers. See R.C. 3501.11(A), (I), and (K). Board decisions must be made by majority of the four-member board. See R.C. 3501.11. Practically speaking, then, a board decision generally requires the concurrence of more than just the two members of one political party. Only if the board cannot reach a majority decision must the director or chairperson send the matter to the secretary of state to break the tie vote. See R.C. 3501.11(X).
{¶ 57} R.C. 3501.09, pertaining to the selection of board officers and the board chairperson, underscores the legislative purpose of ensuring bipartisan composition and control of the county boards. R.C. 3501.09 requires that the director and deputy director of a county board of elections be of opposite political parties (with each such officer having been nominated by a board member of the political party to which the person belongs) and that the board chairman “be selected from the members of the board of opposite politics to that of the director.”
{¶ 58} The appointment process of board members set out in R.C. 3501.07 also reinforces that statutory purpose. R.C. 3501.07 gives the “county executive committee of the major political party entitled to the appointment ” the right to “make and file a recommendation with the secretary of state for the appointment *527of a qualified elector.” (Emphasis added.) That statute specifically requires the secretary to appoint the person recommended (“The secretary of state shall appoint such elector * * * ” (emphasis added)). The secretary may be excused from her duty to appoint the recommended elector, but only for the reason that the person would not be a competent board member (“unless [the secretary] has reason to believe that the elector would not be a competent member of such board”). Consequently, in order not to appoint the person recommended by the committee, the secretary must have a reasonable belief that the person would not be a competent board member.
{¶ 59} To decline to appoint a committee’s recommended board candidate, the secretary must notify the chairman of the county executive committee in writing, stating the secretary’s reasons for that determination. The committee then has the option of challenging the secretary’s decision in a mandamus case brought under R.C. 3501.07 or recommending another candidate for appointment to the board. In a mandamus case under R.C. 3501.07, the “burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation.” If the county executive committee makes no such recommendation, the secretary shall make the appointment from the members of the appropriate political party.
{¶ 60} The purposes of R.C. 3501.07 and the related statutes mentioned above illuminate the context for properly construing the process for appointing board members.
B
{¶ 61} R.C. 3501.07 provides the following with regard to a mandamus action authorized by that section:
{¶ 62} “In such cases [i.e., when the secretary rejects a committee’s recommendation because she has reason to believe that the recommended elector would not be a competent board member] the secretary of state shall so state in writing to the chairman of such county executive committee, with the reasons therefor, and such committee may either recommend another elector or may apply for a writ of mandamus to the supreme court to compel the secretary of state to appoint the elector so recommended. In such action the burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation.”
{¶ 63} In State ex rel. Democratic Executive Commt. of Lucas Cty. v. Brown (1974), 39 Ohio St.2d 157, 68 O.O.2d 100, 314 N.E.2d 376, this court held that R.C. 3501.07 affords the secretary “broad discretion in determining whether recommended appointees are competent to be members of boards of elections.” Id. at 160, 68 O.O.2d 100, 314 N.E.2d 376. In Brown, we held:
*528{¶ 64} “The enactment of Section 4785-9, General Code, and subsequently R.C. 3501.07, shifted the burden of proof of qualification in a mandamus action to those persons seeking the appointment.
{¶ 65} “This enactment, we believe, conforms to the general rule in mandamus actions that the writ will not issue to control the discretion of a public official vested with the power of appointment but may be invoked to remedy an abuse of such discretion.” Id. at 161, 68 0.0.2d 100, 314 N.E.2d 376.
{¶ 66} Consistent with Brown, a committee must establish that the Secretary abused her discretion in rejecting the committee’s recommended board appointee. However, in order to give full effect to the language of R.C. 3501.07 restricting the Secretary’s authority to appoint, the statute may not be construed to bestow upon the Secretary unlimited discretion. Although the statute gives the Secretary the power to appoint board members, it gives the committee the right to recommend a candidate for appointment and to challenge in mandamus the Secretary’s decision to reject its recommendation. Thus, the statute restricts to a substantial degree the Secretary’s discretion in making an appointment.
{¶ 67} Additionally, Brown did not discuss in detail the evidence that could be presented and considered in a mandamus case. Consequently, briefly addressing the parties’ arguments regarding evidence that may be considered in a mandamus action brought pursuant to R.C. 3501.07 is in order.
1
{¶ 68} First, contrary to relator’s assertion, the statute does not entitle the committee or its recommended candidate to present evidence to the secretary of state before the mandamus action is filed. R.C. 3501.07 does not provide any process for presentation of evidence to the Secretary at the time of the appointment. Instead, the opportunity to present evidence is through the mandamus action. This court’s cases have established that there is no basic inherent or constitutional right to hold public office, State ex rel. Platz v. Mucci (1967), 10 Ohio St.2d 60, 61, 39 O.O.2d 48, 225 N.E.2d 238, and that a prospective appointee has “no statutory right to appointment * * * under R.C. 3501.07 prior to approval by the Secretary of State,” State ex rel. Democratic Executive Commt. of Lucas Cty. v. Brown, 39 Ohio St.2d at 159, 68 O.O.2d 100, 314 N.E.2d 376. Accordingly, relator’s right to present evidence regarding the recommended appointee’s qualifications derives solely from R.C. 3501.07.
2
{¶ 69} Because R.C. 3501.07 does not require that the committee be allowed to present evidence to the secretary before the secretary issues her written statement with reasons for the rejection, I disagree with Chief Justice Moyer’s view that in the mandamus case, this court is limited to reviewing the evidence that *529was before the Secretary when she made her initial decision. The only opportunity for the committee to challenge the secretary of state’s determination is through a mandamus action.
{¶ 70} Restricting the evidence in the mandamus action to what was before the Secretary when she made her initial decision also would be at odds with the statute’s express placement on the committee of the burden of proving the candidate’s qualifications. If so construed, the statute would simultaneously place on the committee the burden of proof while preventing it from introducing evidence to meet it. I do not believe that the statute sanctions such a contradictory result. See R.C. 1.47(C). Thus, I am unable to agree with Chief Justice Moyer’s suggestion that the court should review the record for “some evidence,” as it does in workers’ compensation disability determinations, see, e.g., State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936, because I do not believe that that type of review accords with the procedural framework in R.C. 3501.07. Under R.C. 3501.07, contrary to the situation in a workers’ compensation disability determination, where there is an opportunity to develop a record in the proceeding below, a committee has no opportunity before the mandamus action to present its position or evidence.
{¶ 71} In my view, because the committee’s right to present evidence is limited to the mandamus action, the committee may present evidence in the mandamus case that was not before the Secretary when she made her decision. This construction of R.C. 3501.07 comports with its placement of the burden of proof upon the committee to show the recommended person’s qualifications. Although, in general, an elections board or official cannot be found to have abused its discretion based on evidence that was never presented to it, see, e.g., State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St.3d 76, 2008-Ohio-333, 881 N.E.2d 1214, ¶ 40, the specific procedure in R.C. 3501.07 actually contemplates that the committee will be able to present its evidence in the first instance in the mandamus action in order to meet its burden of proving the recommended candidate’s qualifications. The Secretary, of course, may also submit the evidence upon which she relied when she rejected the committee’s recommendation and such additional evidence as she may have to rebut the committee’s evidence.
3
{¶ 72} As noted above, the duty of the county boards is to implement the election laws at the county level by applying the Revised Code, the Administrative Code, and the Secretary’s directives and advisories relating to the election laws. Thus, a county board of elections is not a policy-making body. Its role is to implement the election laws to ensure fair and efficient elections. It is with these duties in mind that the Secretary must measure the competence of a person recommended by the committee for appointment to the board — whether the *530person possesses the intelligence, capability, and experience to discharge the duties of a member of the county elections board.
{¶ 73} The evidence before the Secretary and before this court is that Daley, the person recommended by the Committee, possesses the intelligence, capability, and experience to discharge board duties. Consequently, on this measure of competence, there is no question that the Secretary could not have had a reasonable belief that Daley would have been other than a competent member of the board.
{¶ 74} The Secretary, however, argues that a person may be deemed not competent to be an elections board member notwithstanding the person’s extensive management experience and ability to understand and apply election law and procedure. The Secretary argues that a person also may be deemed incompetent to serve on a board of elections because of his personality.
{¶ 75} Here, the Secretary’s specific reason for rejecting Daley’s appointment was her conclusion that he “does not possess the temperament required for competent service as a board of elections member.” The Secretary’s letter listed two descriptions of Daley that caused her concern: a newspaper article described Daley as an “arch ideologue” and a “bully,” and a letter to the Secretary from a Hudson City Council member characterized Daley as, among other things, “very outspoken, never conceding] mistakes, and [trying] to intimidate others with a loud voice, and sometimes threats.” The Secretary stated that she “cannot in good conscience appoint an individual to the Board whose past behavior predicts the fostering of [an] * * * unproductive environment.” The incidents mentioned in the letter referred to Daley’s alleged conduct while a member of Hudson City Council. (The Secretary also received correspondence alleging misuse of public office by Daley, which the Secretary refers to in her brief. However, the Secretary’s letter rejecting Daley did not rely upon that allegation.)
{¶ 76} Although personality is at the remote end of what may reasonably be considered when determining competency, this court has, in the past, upheld the decision of a secretary of state not to reappoint a person to the board of elections when there was clear, documented evidence that personality conflicts between the board member and other board members and employees prevented the board from fully functioning. State ex rel. Democratic Executive Commt. of Lucas Cty. v. Brown, 39 Ohio St.2d at 162, 68 O.O.2d 100, 314 N.E.2d 376. The personality conflicts in that case resulted in the candidate’s “attempting] to by-pass the board to undertake actions of dubious legality,” “injecting] abrasive partisan bickering into the conduct of board business [by] calling frequent and unnecessary meetings on short notice,” and “intruding] into administrative affairs, in violation of board policy regarding dealings with the staff.” Id. The Secretary *531contends that her stated reasons for rejecting Daley mirror those upheld in Brown.
{¶ 77} In Brown, however, the candidate had already served on the board and had demonstrated through actions documented in the board’s minutes that his service on the board was detrimental to its proper and efficient functioning. Id. at 163, 68 O.O.2d 100, 314 N.E.2d 376. This is in sharp contrast to the Secretary’s claim of incompetence due to personality in this case. Here, Daley has never served on the board of elections. The claims of personality clash were made by political opponents, or they were contained in an election-endorsement editorial or other newspaper articles. And the claims pertained to Daley’s service on an elected municipal council, which is a public-policy-making legislative body and thus is far different from a county elections board, which is an administrative body charged with implementing state election laws and procedures.
{¶ 78} In Brown, the issue was disruptive conduct that was well documented and directly involved the body for which the appointment was being made. Here, the Secretary’s conclusion that Daley is incompetent to serve on the elections board, a position that he has never held, because of a possible abrasive personality (a point on which relator provides substantial evidence to the contrary), rises to no more than speculation. The statute giving the Secretary the authority to reject a committee recommendation, however, requires more than speculation. Cf. State ex rel. Cuyahoga Cty. Democratic Party Executive Commt. v. Taft (1993), 67 Ohio St.3d 1, 2, 615 N.E.2d 615 (“when the Secretary of State rejects a recommended appointee for failure to comply with the campaign finance laws, suspected violations of these requirements will not, standing alone, justify the conclusion that the appointee is incompetent to serve” (emphasis added)). The statute requires a reasonable belief that the person is incompetent to serve on a board of elections.
{¶ 79} Consequently, I find that the Secretary has exceeded her statutory discretion by rejecting the Committee’s recommendation of Daley for appointment to the county board of elections. The Secretary’s action of rejecting the Committee’s recommendation on the basis of the candidate’s personality and the Secretary’s prediction that it would “foster[ ] [an] * * * unproductive environment” at the board, when the person rejected had not previously served on the board of elections, was not reasonable.
{¶ 80} Accordingly, I conclude that the Secretary abused her discretion and that the requested writ of mandamus to appoint Daley to the Summit County Board of Elections should be granted.
*532II
{¶ 81} The view of the dissenters that R.C. 3501.07 does not permit a committee to bring a mandamus action to challenge the Secretary’s rejection of its second recommended appointee for the board of elections requires some additional analysis.
{¶ 82} The Secretary argues, and the dissenters agree, that R.C. 3501.07 does not permit the Committee to bring this mandamus action challenging the Secretary’s failure to appoint the Committee’s second recommended candidate for a board member position. The Secretary contends that R.C. 3501.07 permits a committee to bring an action in mandamus in this court only after the secretary rejects the committee’s first recommended appointee. The Secretary also argues, in the alternative, that the Committee failed to recommend Daley within the time limit specified in the statute, a limit, the Secretary contends, that is “not more than sixty nor less than fifteen days before the expiration date of the term of office” of the outgoing board member. See R.C. 3501.07. I will address the first of these arguments first.
{¶ 83} As noted above, R.C. 3501.07 does not specifically set forth the process that is to apply if a committee submits a second recommendation rather than filing a mandamus action to challenge the Secretary’s rejection of the committee’s first recommended candidate. It is true that “[w]e cannot create the legal duty enforceable in mandamus.” State ex rel. Lewis v. Rolston, 115 Ohio St.3d 293, 2007-Ohio-5139, 874 N.E.2d 1200, ¶ 22. It is equally true, however, that “courts in mandamus actions have a duty to construe constitutions, charters, and statutes, if necessary, and thereafter evaluate whether the relator has established the required clear legal right and clear legal duty.” State ex rel. Fattlar v. Boyle (1998), 83 Ohio St.3d 123, 125, 698 N.E.2d 987; see also State ex rel. Tomino v. Brown (1989), 47 Ohio St.3d 119, 120, 549 N.E.2d 505 (“we will construe constitutions as well as statutes as necessary to discover whether the duty exists”). It is also our duty “to resolve all doubts concerning the legal interpretation of these provisions.” Fattlar, 83 Ohio St.3d at 125, 698 N.E.2d 987; see also State ex rel. Melvin v. Sweeney (1950), 154 Ohio St. 223, 226, 43 O.O. 36, 94 N.E.2d 785 (in mandamus cases, a court must resolve any doubts and declare the duty imposed by a statute after its misgivings concerning the intent and meaning of the statute have been ehminated).
A
{¶ 84} The statute at issue here, R.C. 3501.07, provides:
{¶ 85} “At a meeting held not more than sixty nor less than fifteen days before the expiration date of the term of office of a member of the board of elections, or within fifteen days after a vacancy occurs in the board, the county executive *533committee of the major political party entitled to the appointment may make and file a recommendation with the secretary of state for the appointment of a qualified elector. The secretary of state shall appoint such elector, unless he has reason to believe that the elector would not be a competent member of such board. In such cases the secretary of state shall so state in writing to the chairman of such county executive committee, with the reasons therefor, and such committee may either recommend another elector or may apply for a writ of mandamus to the supreme court to compel the secretary of state to appoint the elector so recommended. In such action the burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation. If no such recommendation is made, the secretary of state shall make the appointment.”
{¶ 86} As discussed above, R.C. 3501.07 and its related statutes evince a purpose to promote equal participation by both major political parties in operating the county boards of elections. Other evident purposes of R.C. 3501.07 are to ensure that a county party executive committee has the right to recommend the appointee for that party and that the person so nominated is competent to serve as a board member. Cf. State ex rel. Pike Cty. Republican Executive Commt. v. Brown (1989), 43 Ohio St.3d 184, 187, 540 N.E.2d 245 (Holmes, J., dissenting). In light of those purposes, the statute is properly construed to afford a committee the ability to challenge the Secretary’s rejection of the committee’s second recommended board candidate as well as to challenge rejection of its first recommended candidate.
{¶ 87} To foreclose a mandamus challenge at this juncture would remove both of the statutory remedies granted to a political party executive committee to ensure meaningful participation in the selection of the board member to which that party is entitled: challenging the Secretary’s rejection of its second candidate or recommending someone else from its party to serve as a board member for that party. Such a construction of R.C. 3501.07 would undercut a committee’s right to recommend an elections board appointee, as contemplated by R.C. 3501.06 and 3501.07. Cf. Rosen v. Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶ 41 (courts have a duty to construe statutes to avoid unreasonable or absurd results); R.C. 1.47(C); R.C. 1.49(A) and (E). That concern does not appear to be merely hypothetical. Here, for instance, the Secretary ultimately appointed a Republican board member whom the finance chair of the local Democratic Party had suggested to the Secretary.
{¶ 88} The dissenters urge that State ex rel. Pike Cty. Republican Executive Commt. v. Brown, 43 Ohio St.3d 184, 540 N.E.2d 245, construed R.C. 3501.07 as ensuring nothing more than a fair hearing in mandamus on the Secretary’s refusal to appoint the committee’s first recommended candidate. The dissenters *534conclude that if the committee chooses instead to recommend a second candidate, the statute does not impose a duty on the secretary to appoint that person, and the committee has no right to file a mandamus to challenge the rejection of its second candidate. But Pike Cty. does not so hold, and neither does R.C. 3501.07 expressly provide for such a result.
{¶ 89} In Pike Cty., 43 Ohio St.3d 184, 540 N.E.2d 245, the executive committee filed a mandamus case to challenge the Secretary’s rejection of the committee’s second recommended appointee, after the committee had unsuccessfully challenged in mandamus the rejection of its first recommendation. This court concluded that when a committee’s first choice is not appointed, the committee may either make another recommendation or file for a writ of mandamus. This court held that “R.C. 3501.07 does not allow the committee to make a second recommendation in addition to filing for a writ of mandamus.” (Emphasis sic.) Id. at 185, 540 N.E.2d 245. This court explained: “R.C. 3501.07 does not authorize the committee, following an unsuccessful mandamus action, to return to the recommendation stage. Thus, nothing in R.C. 3501.07 required Brown to consider the Leist [second] recommendation.” (Emphasis added.) Id.
{¶ 90} Thus, Pike Cty. held that once a local party executive committee unsuccessfully challenges in mandamus the Secretary’s rejection of its initial candidate, the committee cannot then make a second recommendation. In this case, by contrast, the Committee did not file a mandamus action to challenge the Secretary’s rejection of its first recommendation, but instead recommended a second person. Pike Cty. does not foreclose the Committee’s (first) mandamus action here.
{¶ 91} Neither does the language of R.C. 3501.07 expressly provide that a party executive committee is limited to challenging the rejection of its first recommended appointee in mandamus or making a second recommendation with no resort to mandamus if the second recommendation is rejected. In light of the purpose of R.C. 3501.07 and its related statutes, I believe that the better reading of the statute is that it permits a mandamus challenge to the Secretary’s rejection of a committee’s second recommended board appointee.
B
{¶ 92} Also misplaced is the Secretary’s second argument — that the Committee’s second recommendation was untimely because it was made less than 15 days before the end of the outgoing board member’s term. To be sure, the statute provides that a committee may make a recommendation at a meeting held “not more than sixty nor less than fifteen days before the expiration date of’ the term of the board member to be replaced, or “within fifteen days after a vacancy occurs in the board.” That time frame relates to the committee’s initial recommendation. However, the statute is silent regarding the timing of any second *535recommendation, just as it was silent regarding the issue whether rejection of that recommendation may be challenged in mandamus.
{¶ 93} The Secretary’s proposed construction of the statute would allow the Secretary to delay ruling on an initial recommendation until within 14 days of the expiration of the board member’s term and thereby eliminate any right a committee would otherwise have under R.C. 3501.07 to make a second recommendation. Although there is no evidence that the Secretary deliberately delayed rejecting the Committee’s first appointment until after 15 days before the term was to expire,1 a reading that creates the potential for an end run to eliminate a committee’s statutory right to recommend a board member is to be avoided. In fact, the Secretary’s letter advising the Committee of her rejection of its first recommended appointee told the Committee it could submit another name before the close of business on February 29, the day before the board member’s term was to end. Additionally, the Secretary did not reject the Committee’s recommendation of Daley due to any purported untimeliness, but for other stated reasons.
{¶ 94} For all of these reasons, I would hold that upon the Secretary’s rejection of a committee’s second recommendation of a board of elections member, the Committee has the right under R.C. 3501.07 to bring a mandamus action in the Supreme Court of Ohio to challenge the Secretary’s rejection of that second recommendation.
O’Connor, J., concurs in the foregoing opinion.

. The Secretary’s rejection of the first recommendation was made on February 20, less than 15 days before the end of the term.